Case 2:18-cv-02612-SVW-AGR Document 186 Filed 01/27/20 Page 1 of 3 Page ID #:3592




     1                                                                '
                                                                                  FILED
                                                                       CLERK, U.S. DISTRICT COURT

     2
                                                                             JAN 2 7 202p
     3
                                                                      cer~r~ Q~ r c   OF CA~i~ o4via
     4                                                                BY                    d«~UTY

     5
     6
     7
     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10
    11   LEON D. MILBECK,on behalf of
         himself and all others similarly situated,      No. 2:18-cv-02612-SV W-AGR
    12
               Plaintiff,
    13                                                   ORDER APPROVING
               vs.                                       PLAN OF ALLOCATION
    14
         TRUECAR,INC., et al.,
    15
               Defendants.
    16
    17         WHEREAS, Lead Plaintiffs Motion for Final Approval of Proposed Class
    18 Action Settlement and memorandum of points and authorities in support thereof
    19 (the "Motion," ECF Nos. 179 and 179-1) duly came before the Court for hearing
    20 on January 27, 2020. The Court has considered the Motion and all supporting and
    21   other related materials, including the matters presented at the January 27, 2020
    22 hearing. Due and adequate notice having been given to .the Settlement Class as
    23 provided by the Court's Order dated October 15, 2019 preliminarily approving the
    24 Settlement and Providing for Notice (the "Preliminary Approval Order," ECF No.
    25   174), and the Court having considered all papers filed and proceedings herein and
    26 otherwise being fully informed;
    27         NOW,THEREFORE,IT IS HEREBY ORDERED THAT:
    28
                                                      PROPOSED ORDER APPROVING PLAN OF ALLOCATION
                                                                  Case No. 2:18-cv-02612-SVW-AGR—Page 1
Case 2:18-cv-02612-SVW-AGR Document 186 Filed 01/27/20 Page 2 of 3 Page ID #:3593




     1         1.     This Order incorporates by reference the definitions set forth in the
     2 Stipulation and Agreement of Settlement(ECF No. 172), and all capitalized terms
     3 ~ used, but not defined herein, shall have the same meaning as in the Stipulation.
     4         2.     This Court has jurisdiction over the subject matter of the Action, and
     5 ~ all matters relating to the Settlement, as well as personal jurisdiction over all of the
     6 ~ Parties and each of the members ofthe Settlement Class.
     7         3.     Pursuant to and in compliance with Rule 23 of the Federal Rules of
     8 ~ Civil Procedure, this Court hereby finds and concludes that due and adequate
     9 notice was directed to persons and entities who are Settlement Class Members,
    10 advising them of the Plan of Allocation and of their right to object thereto, and a
    11   full and fair opportunity was accorded to persons and entities who are Settlement
    12 Class Members to be heard with respect to the Plan of Allocation. There have
    13   been no objections to the Plan of Allocation.
    14         4.     The Court hereby finds and concludes that the Plan of Allocation,
    15   which is set forth in the Notice (see ECF No. 172-2, Exhibit A-1), provides a fair
    16 and equitable basis upon which to allocate the proceeds of the Net Settlement Fund
    17 among members of the Settlement Class who submit valid Claim Forms.
    18         5.     The Court therefore hereby finds and concludes that the Plan of
    19 Allocation is, in all respects, fair and equitable to the Settlement Class.
    20 Accordingly, the Court approves the Plan of Allocation proposed by Lead Plaintiff.
    21   The allocation and distribution of the Net Settlement Fund to Authorized
    22 Claimants as set forth in the Plan of Allocation will be accomplished as soon as
    23 reasonably possible.
    24         6.     The finality of the Judgment entered with respect to the Settlement
    25 ~ shall not be affected in any manner by this Order, or any appeal from this Order
    26 approving the Plan of Allocation.
    27
    28
                                                     PROPOSED ORDER APPROVING PLAN OF ALLOCATION
                                                                 Case No. 2:18-cv-02612-SVW-AGR—Page 2
Case 2:18-cv-02612-SVW-AGR Document 186 Filed 01/27/20 Page 3 of 3 Page ID #:3594




     1        7.     There is no just reason for delay in the entry of this Order, and
     2 immediate entry by the Clerk of the Court is expressly directed.
     3
     4        SO ORDERED this~~day of                  o w..~.        , 2020.
     5
     6
     7                                             ~~onorable Stephen V. Wfl
                                                   United States District Judge
     8 Copies:
     9
    10 Counsel of record
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 PROPOSED ORDER APPROVING PLAN OF ALLOCATION
                                                             Case No. 2:18-cv-02612-SVW-AGR—Page 3
